Citation Nr: 1432689	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-18 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of this hearing is associated with the claims file.

The Veteran has expressly filed a claim of service connection for PTSD.  The Board finds, however, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the evidence of record contains diagnoses for other acquired psychiatric disabilities to include depression.

The Board notes that a January 1999 rating decision denied the Veteran's claims of service connection for hypertension and a bilateral knee disability.  During the hearing, the Veteran appeared to raise claims of entitlement to service connection for a heart disorder, as well as a bilateral knee disorder.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   38 C.F.R. § 19.9(b) (2013).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals the July 2014 hearing transcript; VA outpatient treatment records not found in the paper file; as well as documents duplicative of those in the paper file.  A review of the VBMS file reveals no documents.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's psychiatric disability is reasonably shown to be related to her experience during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disability, to include PTSD have been met.  38 C.F.R. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a psychiatric disability to include PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's claim is not considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  Consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes her PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

The Veteran claims entitlement to service connection for a psychiatric disability, to include PTSD.  She contends that the claimed condition is, in part, the result of MST, which occurred while she was in Basic Training.  The Veteran indicated that her attacker was her superior, a Staff Sergeant; and that he threatened to kill her, her children, and her husband if she told anyone.  She also said that the Sergeant told her that even if she reported the rape nobody would believe her.  Thus, she did not report the assault, nor did she seek immediate treatment for it.  She also stated that she did not ask for a transfer because she was almost finished with Basic Training, and because she was a Dependent Waiver, if she did not complete Basic Training and AIT on the first try she would be discharged.  

The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, her bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, her stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.

With the exception of the service enlistment and discharge examinations, the Veteran's service treatment records are unavailable.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, however, no service connection presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  Cromer, 19 Vet. App. at 217-18.  

Though the MST is not documented in the available records, the Board finds the collective evidence of record provides credible supporting evidence of such an event.  Indeed, the Veteran has consistently provided a detailed account of the MST in statements and testimony.  See January 2009 statement; February 2011 notice of disagreement; June 2013 substantive appeal; and July 2014 hearing testimony.  She indicated that she started to gain weight quite rapidly noting that she went from 132 pounds to 210 pounds in less than a year.  Additionally, the Veteran's sister submitted a July 2014 statement that the Veteran told her about the rape when she lived with the Veteran from January 1977 to May 1977.  Moreover, on June 1977 service discharge examination the Veteran reported a history of recent weight gain and it was documented that she gained greater than 40 pounds in the past three weeks.  Finally, while earlier service personnel records document the Veteran's outstanding job performance, an October 1977 evaluation documents the Veteran's reluctance to perform any of her duties without the direct supervision of her superiors; and that her constant need to attend medical appointments caused a hardship on the other colleagues.

The Veteran has been diagnosed with PTSD.  VA treatment providers have attributed the PTSD symptoms to MST.  The Veteran's treating VA psychiatrist indicated in a June 2013 correspondence that the current PTSD and major depression was a direct result of the MST she experienced in the military.  Moreover, VA physician C.H.C. stated that the MST that occurred while the Veteran was in the military, and the resulting threats of death to her family are directly related to the PTSD and depression that impacts the Veteran's daily life and ability to function in society.  He indicated that the abuser was a superior officer that held power over the Veteran.  Finally, VA social worker G.M. indicated that the Veteran's current PTSD is directly related to the MST she experienced in service.  G.M. stated that the Veteran meets the diagnosis of PTSD and her symptoms are disabling.  These examiners did not indicate that the Veteran's accounts were not credible.  Furthermore, the Board notes, there are no contrary medical opinions of record.  As such, service connection is warranted.  38 C.F.R. §§3.303, 3.304.


ORDER

Service connection for a psychiatric disability, to include PTSD, as due to MST is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


